Citation Nr: 0817173	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for dyspnea, secondary 
to old granulomatous disease, probably histoplasmosis with 
psychological overlay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1, 1968 
to March 19, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2006.  This matter was 
originally on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The appellant's request to reopen his claim for service 
connection for dyspnea, secondary to old granulomatous 
disease (probably histoplasmosis) with psychological overlay 
was denied by a June 2002 decision that was not appealed.

2.  Evidence submitted subsequent to the June 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 decision which denied the appellant's 
request to reopen his claim for service connection for 
dyspnea, secondary to old granulomatous disease (probably 
histoplasmosis) with psychological overlay, is final. 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for dyspnea, 
secondary to old granulomatous disease (probably 
histoplasmosis) with psychological overlay, is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in February 2004 and August 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The August 2006 letter advised the appellant when 
and why his previous claim for service connection for 
dyspnea, secondary to old granulomatous disease (probably 
histoplasmosis) with psychological overlay was denied and 
what information and evidence he needed to provide to reopen 
the claim.  The appellant was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
That letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although the August 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in December 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in June 1968, the RO denied the veteran's 
claims for service connection for dyspnea, secondary to old 
granulomatous disease (probably histoplasmosis) with 
psychological overlay.  The veteran did not appeal this 
decision.  

The veteran attempted to reopen the claim for service 
connection for dyspnea, secondary to old granulomatous 
disease (probably histoplasmosis) with psychological overlay 
in July 2001.  However, the RO denied reopening the veteran's 
claim for dyspnea, secondary to old granulomatous disease 
(probably histoplasmosis) with psychological overlay in a 
June 2002 rating decision.  The veteran did not appeal this 
decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  Thus, the July 2002 decision that denied 
reopening the veteran's claim for dyspnea, secondary to old 
granulomatous disease (probably histoplasmosis) with 
psychological overlay, is final.  

Subsequent to the June 2002 rating decision, the RO received 
VA treatment records submitted by the veteran and apparently 
construed the submission as a request to reopen the veteran's 
claim for dyspnea, secondary to old granulomatous disease 
(probably histoplasmosis) with psychological overlay.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2002 rating decision, the 
RO declined to reopen the veteran's claim.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The June 1968 rating decision denied service connection for 
dyspnea, secondary to old granulomatous disease (probably 
histoplasmosis) with psychological overlay because the 
condition existed prior to entry into service and was not 
aggravated by service beyond the normal progression of the 
disease.

Based on the grounds stated for the denial of service 
connection for dyspnea, secondary to old granulomatous 
disease (probably histoplasmosis) with psychological overlay, 
new and material evidence would consist of evidence that the 
veteran's condition either did not exist prior to entry into 
service or that it was aggravated by service beyond its 
natural progression.  

In this regard, new evidence received since the June 2002 
rating decision includes various VA treatment records and 
written statements from the appellant and his representative.  
Although evidence submitted is considered to be "new" 
evidence, it is not material as it does not show that the 
veteran's dyspnea, secondary to old granulomatous disease 
(probably histoplasmosis) with psychological overlay, did not 
exist prior to entrance into service or that it was 
aggravated in service beyond its natural progression.

Thus, in regard to the evidence submitted since the June 2002 
rating decision, the Board finds that the new evidence does 
not raise a reasonable possibility of substantiating the 
claim.  Thus, the evidence received since the June 2002 
rating decision is not new and material and does not serve to 
reopen the claim for service connection for dyspnea, 
secondary to old granulomatous disease (probably 
histoplasmosis) with psychological overlay.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for dyspnea, 
secondary to old granulomatous disease (probably 
histoplasmosis) with psychological overlay, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


